Title: From James Madison to Secretary of the Wood County Committee, 1 December 1806
From: Madison, James
To: Secretary of the Wood County Committee



Sir.
Department of State, Decr. 1. 1806.

I have recd. your letter of the 21st. of Novr. written in behalf of a number of your fellow Citizens of Wood County.
Having laid it before the President he has charged me with the expression of his favorable acceptance of a communication which carries with it so laudable a proof of patriotic zeal.  He does not doubt that the same motives which lead to it, will be witnessed by a perserverance in watching over the public security, and cherishing among all those sentiments which form the best cement of National Union, and the firmest guaranty to the authority of the laws.
It is made my duty at the same time to observe to you that the circumstances stated in relation to Herman Blannerhasset point him out as a proper object of legal proceedings, and that it will correspond with the views you have manifested to promote an immediate institution of them.
Should any other cases present themselves equally calling for legal enquiry and animadversion, you will doubtless be equally disposed to take a like course with respect to them.  I am &c. 

James Madison.

